DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 is being considered by the examiner.
Response to Amendment
Claims 1, 3-5, 7, 9-10, and 12 are currently pending.  In response to the Office Action mailed 5/13/2021, applicant amended claims 1, 3-4, 7, 9-10, and 12; canceled claims 2, 6, 8, 11 and 13-18
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/11/2021, with respect to claims 1 and 12 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 8 and all intervening claims, previously indicated as containing allowable subject matter, and Claim 12 was amended as an independent claim to include all the limitations of claims 1 and claim 11, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1, 3-5, 7, 9-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the liquid crystal panel further includes a third transparent electrode and a connection electrode, the first transparent wiring line is located between the second transparent electrode and the third transparent electrode, and the connection electrode intersects the first transparent wiring line and electrically connects the second transparent electrode and the third transparent electrode.”
Claims 3-5, 7, and 9-10are allowable due to dependency to claim 1.
US 20190146146 A1 to Nakajima for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Nakajima discloses various limitations of base claim 1: an electronic equipment comprising: a liquid crystal panel including a display portion (See Fig. 5 liquid crystal panel 30); a polarizer superposed on the display portion (See Fig. 5 polarizer 211); and a detection element superposed on the liquid crystal panel (para 28) and the polarizer to detect infrared rays through the liquid crystal panel and the polarizer (See Fig. 5 and para 28); in an area superposed on the detection element and the projection element, the liquid crystal panel includes: a first transparent wiring line; a second transparent wiring line supplied with a signal other than a signal supplied to the first transparent wiring line (para 84); a switching element electrically connected to the first transparent wiring line and the second transparent wiring line (para 84); a first transparent electrode electrically connected to the switching element (para 84); and a second transparent electrode opposed to the first transparent electrode (para 84).  In addition, US 20180307270 A1 to Pantel et al. discloses a projection element superposed on the liquid crystal panel and the polarizer to project infrared rays toward the liquid crystal panel and the polarizer (at least Fig. 1 para 60).  Further, 

Regarding Claim 12.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the camera is located between the detection element and the projection element.”
US 20190146146 A1 to Nakajima for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 12.  Specifically, Nakajima discloses various limitations of base claim 12: an electronic equipment comprising: a liquid crystal panel including a display portion (See Fig. 5 liquid crystal panel 30); a polarizer superposed on the display portion (See Fig. 5 polarizer 211); and a detection element superposed on the liquid crystal panel (para 28) and the polarizer to detect infrared rays through the liquid crystal panel and the polarizer (See Fig. 5 and para 28); a light guide having a main surface opposed to the liquid crystal panel and an opening corresponding to one of a notch and a through hole (See Fig. 5 light guide plate 11), wherein the detection element and the projection element are provided in the opening (para 28); a camera superposed on the liquid crystal panel and the polarizer to receive light through the liquid crystal panel and the polarizer, wherein the camera is provided in the opening (para 28). In addition, US 20180307270 A1 to Pantel et al. discloses a projection element superposed on the liquid crystal 
However, Nakajima does not disclose that “the camera is located between the detection element and the projection element.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 12.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDMOND C LAU/            Primary Examiner, Art Unit 2871